Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 24, 2017

                                       No. 04-16-00801-CV

          IN RE THE COMMITMENT OF LOUIS ANTHONY COLANTUONO,

                   From the 38th Judicial District Court, Medina County, Texas
                                Trial Court No. 16-05-23661-CV
                          Honorable H. Paul Canales, Judge Presiding


                                          ORDER
        The reporter’s record was due in this court on January 19, 2017. On January 18, 2017,
the court reporter filed a notification of late record asking for an additional sixty days in which to
file the record, advising that her current work load precludes her from filing the brief any
sooner. After review, we granted the motion in part and denied it in part because Rule 35.3(c)
provides that although an appellate court may extend the deadline to file the record if requested
by the clerk or reporter, “[e]ach extension must not exceed 30 days” in an ordinary appeal. See
Tex. R. App. P. 35.3(c). Accordingly, we ordered the court reporter to file the reporter’s record
in this court on or before February 20, 2017. The reporter has now filed a second notification of
late record, asking for an additional thirty-nine days in which to file the record. She again
advises that her current work load prevents her from filing the record any sooner. As before, we
GRANT IN PART AND DENY IN PART the reporter’s request for additional time. As noted,
extensions should not generally exceed thirty days. See id. Therefore, we ORDER the court
reporter to file the record in this court on or before March 22, 2017.

          We order the clerk of this court to serve a copy of this order on all counsel and the
court reporter.

                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of February, 2017.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court